NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VVILLIAM A. CLARK, JAMES P. DAVERN, ROBERT
E. FREEBURG, WILLIE R. JOHNSON, ROBERT A.
MUSTIN, CAROL RISSER, JOHN DOES 1-4, AND
JANE DOES 2-3, INDIVIDUALLY AND ON BEHALF
OF ALL OTHERS SIMILARLY SITUATED,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendar:,t-Appellee.
2011-5003
Appeal from the United States Court of Federa1
Clai1ns in 00-CV-644, Judge Nancy B. Firestone.
ON MOTION
ORDER
Upon consideration of Wil1iam A. Clark, et al.’s unop-
posed motion to reform the official caption and the United
States’ unopposed motion for an extension of time, until
February 21, 201l, to file its brief
IT ls ORDERED THAT:

CLARK V. US
2
The motions are granted The revised ofiicial caption
is reflected above.
FOR THE COURT
JAN 2 7 2911 /S/ mm H0rba1y
Date J an Horba1y
cc: Jerrold J. Ganzfried, Esq.
Do11g1as K. Mickle, Esq.
s8
Clerk
FILED
U.S. COURT 0F FPPEAE.S FOR
THE FEDEBAL _ClRCU|T
JAN 2 7 2011
JAN l~§0RBALY
CLERK